DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species 2, claims 10-14 in the reply filed on May 13, 2022 is acknowledged.
Claim Interpretation
The limitations “support unit” and “gas supply unit” in claim 10 are not being interpreted under 112(f) because claim 10 recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, US 2015/0318150 A1, in view of Fang et al, TW 1576908 B.
Regarding claim 10, Fischer teaches a substrate processing apparatus comprising: a housing 102 having a process space; a support unit 104, 105 configured to support a substrate in the process space; a gas supply unit 146, 120, 122 to supply process gas to the process space; 15a dielectric plate 106 disposed to face the substrate supported by the support unit in the process space; an upper electrode 110 spaced apart from the dielectric plate 106 while surrounding the dielectric plate 106 when viewed from a top; and a controller 130, 20wherein the support unit further includes: a chuck 104 having a support surface to support the substrate and connected with a power source 140; and DOCS 122296-070UT1/4069067 1Attorney Docket No. 122296-07OUT 1a lower electrode 112 disposed to face the upper electrode 110 while surrounding the chuck 104 when viewed from the top, wherein the gas supply unit includes: a first gas supply part 122 configured to supply the process gas to a central area of the 5substrate supported by the chuck; a second gas supply part 120 configured to supply the process gas through a space between the dielectric plate 106 and the upper electrode 110 which are provided on an edge area 128 of the substrate supported by the chuck 104, and wherein the support unit, the dielectric plate 106, and the upper electrode 110 are provided, such that a volume of a space, in which the process gas supplied by the gas supply unit flows, is larger in the edge area of the substrate supported by the chuck than the central area of the substrate supported by the chuck, when viewed from the top (Figure 1B), and 10wherein the controller 130 is programed to: control the gas supply.  (Paragraph 0030-0031). (Figures 1A, 1B, Figure 3)  
Fischer differs from the present invention in that Fischer does not teach that the controller is programmed to: control the gas supply unit such that only the first gas supply part among the first gas supply part and the second gas supply part supplies the process gas, when processing the edge area of the substrate supported by the chuck.
Fang et al teaches “We can supply this gas mixture to the periphery of the semiconductor substrate at the location and/or center of the bevel etch machine”. Thus, the gas supply mixture can be supplied to the processing area via the location (edge), or the center or the location (edge) and center. 
The motivation for programing the controller of Fischer to control the gas supply unit such that only the first gas supply part (center) among the first gas supply part (center) and the second gas supply part (edge) supplies the process gas, when processing the edge area of the substrate supported by the chuck is to provide a specific gas delivery route as taught by Fang et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to programing the controller of Fischer to control the gas supply unit such that only the first gas supply part (center) among the first gas supply part and the second gas supply part supplies the process gas, when processing the edge area of the substrate supported by the chuck as taught by Fang et al.
Regarding claim 12, Fischer teaches that the support unit further includes: an insulating ring 116 interposed between the chuck 104 and the lower electrode 112.  
Regarding claim 13, Fisher teaches that the insulating ring 116 and the lower electrode 112 are spaced apart from a bottom surface of the edge area of the substrate supported by the chuck.  
Regarding claim 14, Fisher teaches that 5the controller 130 is configured to: control the support unit and the gas supply unit such that the power source applies power to the chuck to generate plasma at the edge area of the substrate supported by the chuck when the first gas supply part and the second gas supply part supplies the process gas. (Paragraph 0030-0031, Figures 1A, 1B, 3)
Response to Arguments
Applicant’s arguments, filed November 28, 2022, with respect to the rejection of claim 10-14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fang et al, TW 1576908 B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  Van Selow, US 2020/0090868 A1 could be used to reject the claims under 35 USC § 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  The following references also teach supply the plasma gas from the center: US 2020/0090868 A1 or US 20080179297 A1.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716